EXHIBIT 10.1

ONCOTHYREON INC.

AMENDED AND RESTATED SHARE OPTION PLAN

 

  1. PURPOSE.

The purpose of this Plan is to promote the interests of the Company and its
shareholders by making provision for the granting of stock options by the board
of directors of the Company to selected Employees and Directors of the Company
and of its Subsidiaries and to selected Service Providers for the purchase of
Shares for capital accumulation and as an investment which will provide such
Employees, Directors and Service Providers with additional motivation to further
the profitable growth of the Company and its Subsidiaries.

 

  2. DEFINITIONS.

Unless the context clearly indicates otherwise, the following terms have the
meanings set forth below:

2.1 “Company” means Oncothyreon Inc., a corporation incorporated under the laws
of Delaware and any successor corporation, and any reference herein to action by
the Company means action by or under the authority of its board of directors;

2.2 “Director(s)” means one or more members of the board of directors of the
Company or any of its Subsidiaries;

2.3 “Disability” shall mean an inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve 12 months or a determination by the
board of directors of the Company in its sole discretion.

2.4 “Employee” means a person who is regularly employed on a full-time basis by
the Company or any of its Subsidiaries;

2.5 “Fair Market Value” shall mean the closing price of the Shares as reported
by Nasdaq Global Market, the Nasdaq Global Select Market or the Nasdaq Capital
Market on the day on which the Option is granted, or if no closing price was
reported on that date, as applicable, on the last trading date such closing
price was reported;

2.6 “Grant Date” as used with respect to a particular Option, means the date as
of which such Option is granted pursuant to the Plan;

2.7 “Insider” has the meaning ascribed thereto in Section 16 of the Securities
Exchange Act of 1934, as amended;

2.8 “Option” means a contract complying with the provisions of this Plan between
the Company and an Employee, Director or Service Provider under which the
Employee, Director or Service Provider has a right to subscribe for unissued
Shares;

2.9 “Optionee” means an Employee or former Employee, a Director or former
Director or a Service Provider or former Service Provider, who is a party to an
Option;



--------------------------------------------------------------------------------

2.10 “Plan” means the Share Option Plan, as created hereby and as from time to
time amended;

2.11 “Retirement” means:

(i) the act of an Employee voluntarily retiring from employment at any time
after the Employee has reached the age of sixty, or

(ii) the termination of an Employee’s employment after the Company’s and/or any
Subsidiary’s determination that there is not enough work to continue to employ
the Employee, at any time after the Employee has reached the age of sixty and
has been employed by the Company and/or a Subsidiary for a minimum period of ten
consecutive years immediately preceding the date of his retirement;

2.12 “Service Provider” means a person or company engaged to provide ongoing
management or consulting services for the Company or any entity controlled by
the Company;

2.13 “Share” or “Shares” means, as the case may be, one or more common shares in
the capital of the Company as constituted at the date hereof and any shares or
securities of the Company into which such common shares are changed, subdivided,
consolidated, reclassified or converted;

2.14 “Subsidiary” means a “subsidiary corporation” whether now or hereafter
existing, as defined in Section 424(f) of the Internal Revenue Code of 1986, as
amended;

2.15 “Triggering Event” shall have the meaning ascribed thereto in Exhibit A to
Schedule A hereto.

 

  3. GRANT OPTIONS.

3.1 Subject to the provisions of this Plan, the board of directors of the
Company may from time to time authorize the granting of Options to one or more
Employees, one or more Directors or one or more Service Providers. The total
number of Shares issuable pursuant to Options under the Plan shall, at any time,
be 10% of the issued and outstanding Shares and, for greater certainty, any
Shares issued upon the exercise of Options shall not reduce the percentage of
Shares which may be issuable pursuant to options under the Plan; provided that
the total number of Shares subject to Options and to other stock options granted
to any one person shall not exceed such maximum number as is permitted from time
to time under any applicable law or regulation or under the rules of any stock
exchange on which the Shares are listed.

In determining the Employees to whom Options are to be granted and the number of
Shares subject to each Option to be granted to Employees, the duties,
remuneration, length of service and present and potential contribution of an
Employee to the success of the Company and/or its Subsidiaries and such other
factors as shall from time to time be deemed relevant by the board of directors
of the Company will be considered. In determining the Directors to whom Options
are to be granted and the number of Shares subject to each Option to be granted
to Directors, the length of service of the Director and his present and
potential contribution to the Company and/or its Subsidiaries and such other
factors as shall from time to time be deemed relevant by the board of directors
of the Company will be considered. In determining the Service Providers to whom
Options are to be granted and the number of Shares subject to each Option to be
granted to Service Providers, the present and potential contribution of the
Service Provider



--------------------------------------------------------------------------------

to the Company and/or its Subsidiaries and such other factors as shall from time
to time be deemed relevant by the board of directors of the Company will be
considered.

Subject to the provisions of this Plan and the rules of any stock exchange on
which the Shares are listed, an Employee, Director or Service Provider who is
eligible under this Plan may be granted more than one Option to purchase Shares
pursuant to this Plan if the board of directors shall so determine and may
participate, if eligible, in any other stock purchase or option plan of the
Company.

 

  4. PURCHASE PRICE.

The purchase price of the Shares subject to Options granted under the Plan shall
be determined by the board of directors of the Company but shall not be less
than the Fair Market Value of the Shares.

 

  5. TERMS OF OPTION.

Subject to the provisions of the Plan, each Option shall contain such terms and
conditions as may be determined by the board of directors of the Company from
time to time, including terms as to the time and manner of exercise and the date
of expiry. Such terms may vary between Options so granted, provided that no
Option shall extend for a period of more than ten years from the date upon which
it is granted, other than as provided herein, and each Option shall provide that
the purchase price for all Shares taken upon the exercise thereof shall be paid
in full at the time of such exercise. Without limiting the foregoing an Option
in substantially the form attached hereto as Schedule A is approved for purposes
of this Plan upon adoption of this Plan by the board of directors of the
Company. Shares not taken up and paid for under any Option prior to the expiry
or earlier termination thereof may be re-allocated and again optioned under the
Plan.

In respect of Options that would otherwise expire unexercised during a period of
blackout in which Optionees are forbidden by the policies of the Company to
exercise Options (“Blacked-Out Options”), the Board may by resolution extend,
for a period of ten business days following the end of the blackout, the period
of time during which Blacked-Out Options may be exercised (the “Extension
Period”). If one or more subsequent periods of blackout are imposed during an
Extension Period, the number of days remaining in the Extension Period shall be
added to the term of the Blacked-Out Options following the end of the subsequent
blackout period or periods. For purposes of clarity, only one Extension Period
may be added to the term of an Option.

If an Employee is granted a leave of absence by the Company or one of its
Subsidiaries, as the case may be, such absence shall not of itself constitute a
termination of employment unless and until the Company or such Subsidiary, as
the case may be, shall declare such Employee’s employment terminated.

 

  6. TRANSFERABILITY.

An Option shall not be assignable or transferable otherwise than by the will of
the Optionee or pursuant to the applicable laws of intestate succession and may
be exercised during the life of the Optionee only by the Optionee. No Optionee
shall have any rights as a shareholder of the Company in respect of the Shares
subject to an Option until such Shares have been paid for in full and issued in
accordance with the provisions of the Plan and the Option.



--------------------------------------------------------------------------------

  7. EXERCISE OF OPTION ON THE OCCURRENCE OF A TRIGGERING EVENT.

If a Triggering Event shall occur subsequent to the date on which the
shareholders of the Company approve this Plan, an Optionee who at the time of
the occurrence of the Triggering Event is an Employee, Director or Service
Provider shall have the right to immediately exercise any Option hereby granted
to such Optionee as to all of the Shares subject to such Option including,
without limitation, those of the Shares subject to such Option with respect to
which such Option cannot be exercised immediately prior to the occurrence of the
Triggering Event.

Notwithstanding that paragraph 8 of the Plan may provide for a shorter period,
an Optionee who at the time of the occurrence of a Triggering Event is an
Employee, Director or Service Provider shall have a minimum of ninety (90) days
from the date of the occurrence of the Triggering Event to exercise any Option
hereby granted, provided that the expiry date of such Option does not occur
prior to the expiration of such ninety (90) day period in which case the minimum
period shall be from the date of the occurrence of the Triggering Event to the
expiry date of such Option.

 

  8. TERMINATION OF EMPLOYMENT, DEATH OR RETIREMENT.

In the event of the termination of the Optionee’s employment with the Company or
any Subsidiary of the Company, or the Optionee ceasing to be a Service Provider,
prior to the close of business on the expiry date of his Option for any reason
other than, (i) his death, (ii) his Disability, (iii) his Retirement, or
(iv) termination of the Optionee’s employment by the Company or its Subsidiary,
as the case may be, or the Optionee’s termination as a Service Provider, in
either case without cause (as determined by the Company in its sole discretion),
any Option granted to such Optionee in respect of his employment or as a Service
Provider shall forthwith cease and terminate and be of no further force or
effect whatsoever as to such of the Shares subject to the Option in respect of
which such Option has not been previously exercised.

Other than with respect to the President and each of the Vice-Presidents of the
Company, in the event of the termination of the Optionee’s employment by the
Company or any of its Subsidiaries, as the case may be, or the Optionee’s
termination as a Service Provider, in either case without cause (as determined
by the Company in its sole discretion), any Option granted in respect of his
employment or as a result of his being a Service Provider will continue to vest
and may be exercised by the Optionee in accordance with the provisions thereof
at any time up to and including, but not after, the date which is 180 days after
the date of the termination of his employment or his ceasing to be a Service
Provider, as the case may be, or prior to the close of business on the expiry
date of the Option, whichever is the earlier.

With respect to the President and each of the Vice-Presidents of the Company, in
the event of the termination of such Optionee’s employment by the Company or any
of its Subsidiaries, as the case may be, or such Optionee’s termination as a
Service Provider, in either case without cause, any Option granted in respect of
his employment or as a result of his being a Service Provider will continue to
vest and may be exercised by the Optionee in accordance with the provisions
thereof at any time up to and including, but not after, the date which is the
second anniversary of the date of the termination of his employment or his
ceasing to be a Service Provider, as the case may be, or prior to the close of
business on the expiry date of the Option, whichever is the earlier.



--------------------------------------------------------------------------------

In the event of the Retirement of the Optionee while in the employment of the
Company or any Subsidiary, any Option granted in respect of his employment will
continue to vest and may be exercised by the Optionee in accordance with the
provisions thereof at any time up to and including, but not after, the expiry
date of such Option.

In the event of the Optionee ceasing to be a Director, any Option granted as a
result of his being a Director will continue to vest and may be exercised by the
Optionee in accordance with the provisions thereof at any time up to and
including, but not after, the date which is 180 days after the date of his
ceasing to be a Director or prior to the close of business on the expiry date of
the Option, whichever is the earlier.

In the event of the death of the Optionee while in the employment of the Company
or any Subsidiary or while a Director or Service Provider, as the case may be,
the Option will continue to vest and may be exercised by the legal
representative of the Optionee in the same manner and to the same extent as the
Optionee, if living, could have exercised it under the provisions thereof at any
time up to and including, but not after, the date which is 180 days after the
date of the death of the Optionee or prior to the close of business on the
expiry date of the Option, whichever is the earlier.

In the event of the Disability of the Optionee while in the employment of the
Company or any Subsidiary or while a Director or Service Provider, as the case
may be, the Option will continue to vest and may be exercised by the Optionee or
the legal representative of the Optionee in the same manner and to the same
extent as the Optionee could have exercised it under the provisions thereof at
any time up to and including, but not after, the date which is 180 days after
the date on which the Optionee is determined to have a Disability or prior to
the close of business on the expiry date of the Option, whichever is the
earlier.

Notwithstanding the foregoing provisions of this paragraph 8: (i) if an Optionee
who was granted an Option in one capacity (e.g., as an employee of the Company)
continues on immediately thereafter with the Company or any of its Subsidiaries
in another capacity (e.g., as a Service Provider or an employee of a Subsidiary
of the Company), then the provisions of paragraph 8 shall not apply to terminate
such Option solely as a result of such change; and (ii) the board of directors
of the Company shall have the right by resolution to waive termination of the
Option of an Optionee and to permit the vesting and exercise of an Option within
such time as may be stipulated in said resolution of the board of directors of
the Company not to exceed the expiry date of the Option.

 

  9. ADJUSTMENTS FOR EVENTS AFFECTING SHARES.

9.1 If the Shares shall be consolidated or subdivided, if any dividend is
payable in Shares or if any action of a similar nature affecting the number of
outstanding Shares is taken, the number of Shares reserved or authorized to be
reserved under the Plan, the number of Shares to be issued upon the exercise of
any Option theretofore granted and the purchase price thereof shall be adjusted
in such a manner as the board of directors of the Company shall consider
appropriate.

9.2 If the Company amalgamates or consolidates with or merges into another
corporation, any Shares receivable on the exercise of an Option shall be
converted into the securities, property or cash which the Optionee would have
received upon such amalgamation, consolidation or merger had the Option been
exercised prior to such event.



--------------------------------------------------------------------------------

9.3 In the event of any other change affecting the Shares, such adjustment shall
be made as shall be considered appropriate by the board of directors of the
Company to give proper effect to such change.

 

  10. ADMINISTRATION AND AMENDMENT OF PLAN.

10.1 The board of directors of the Company may amend or discontinue the Plan at
any time; provided however, that any amendment that may materially and adversely
affect any Option rights previously granted to an Optionee under the Plan must
be consented to in writing by the Optionee or the other person then entitled to
exercise such Option. Examples of the types of amendments to the Plan that the
board of directors of the Company is entitled to make without shareholder
approval include, without limitation: (a) amendments of a “housekeeping” nature;
(b) amendments of a typographical, grammatical, clerical nature or of
administrative nature of which are required to comply with regulatory
requirements; (c) a change to the vesting provisions of an Option or the Plan;
(d) a change to the termination provisions of an Option or the Plan which does
not entail an extension beyond the original expiration date except as
contemplated in section 5; (e) the addition of a cashless exercise feature,
payable in cash or Shares, which provides for a full deduction of the number of
underlying Shares from the number of Shares reserved for issuance under the Plan
and (f) a change to the persons in section 3 to whom Options may be granted
which does not have the potential of broadening or increasing Insider
participation. Notwithstanding the foregoing, the Plan shall be amended or
discontinued, as appropriate, in the manner and to the extent required by law or
by the regulations, rules, by-laws or policies of any regulatory authority or
stock exchange. The Company may delegate to any person, group of persons or
corporation such administrative duties and powers as it may see fit, save and
except any duties required to be carried out by the board of directors of the
Company.

10.2 The Company may amend, suspend or terminate the Plan or any provisions
hereof at any time, provided that no such amendment will divest any participant
of his entitlement to exercise Options granted to him as provided for herein
without his consent. In no event shall any amendment of the terms or conditions
of the Shares, or any other change in the capitalization of the Company, be
regarded as an amendment of the Plan or require the consent of any Optionee. Any
amendment to any provision of the Plan shall be subject to the approval, if
required, of any regulatory body (including without limiting the generality of
the foregoing, any stock exchanges on which the Shares are listed) having
jurisdiction over the securities of the Company.

10.3 All decisions and interpretations of the Company respecting the Plan and
all rules and regulations made from time to time pursuant hereto shall be final
and binding and conclusive on the Company and on the holder of any Option and on
all Employees, Directors and Service Providers eligible under the Plan to
participate herein.

10.4 Any grant by the board of directors of the Company of an Option to purchase
Shares under this Plan shall be entirely discretionary and nothing in the Plan
shall be deemed to give any Employee, Director or Service Provider any right to
be granted an Option to purchase Shares.

 

  11. COSTS.

The Company shall pay all costs of administering the Plan.



--------------------------------------------------------------------------------

  12. NO RIGHT TO EMPLOYMENT.

Nothing in this Plan or any instrument executed pursuant thereto shall confer
upon any Optionee any right to continue in the employ of the Company or any
Subsidiary of the Company, as the case may be, or shall affect the right of the
Company or such Subsidiary to terminate the employment of any Optionee, with or
without cause, or the engagement of any Optionee.

 

  13. INSIDER REPORTING.

Those Optionees who purchase Shares under this Plan will be required to file the
appropriate insider trading reports with respect to their ownership of the
Shares if they are “insiders” of the Company as defined in the applicable
corporate and/or securities legislation. Such reports must also be filed in
respect of trades in the Shares. The Secretary of the Company can provide copies
of the appropriate forms and guidance as to the timing and other filing
requirements; however, the responsibility of completing and filing any such
forms rests with each holder of Shares.

 

  14. SHAREHOLDER APPROVAL AND EFFECTIVE DATE.

This Plan is subject to the approval of the shareholders of the Company. The
Plan shall become and remain effective as of and from its original adoption date
of December 9th, 1992, as amended and restated on May 3, 2007, April 3,
2008, October 22, 2009, December 1, 2011 and December 4, 2014.

 

  15. TERM OF PLAN.

The Plan will continue in effect until May 3, 2017, ten (10) years from the date
of its amendment and restatement on May 3, 2007, unless terminated earlier under
Section 10 of the Plan.

Dated December 9, 1992, as amended and

restated on May 3, 2007, April 3, 2008, October 22,

2009, December 1, 2011 and December 4, 2014.